Picture 3 [ftr-20190630xex10_3g002.jpg]

Exhibit 10.3

FORM OF SEVERANCE AGREEMENT
SENIOR LEADERSHIP TEAM

___________, 2019

[Name]

[Title]

Frontier Communication Corporation

Dear [Name]:

Frontier Communications Corporation has implemented new severance arrangements
reflecting changes in our compensation programs over the past few years.  As
further detailed below, the severance arrangements reflected in this letter
agreement (“Agreement”) fully replace any previous severance arrangements you
may have (or may have had) with the Company. 

Upon your termination of employment with the Company, the Company will provide
you with severance benefits pursuant to this Agreement.

Your employment with the Company may be terminated by you or the Company for any
reason upon 60 days’ advance notice (30 days’ advance notice in the event you
resign for “Good Reason” or “CIC Good Reason” as defined below).

For each termination scenario below, and subject (as applicable) to the release
requirement specified below, you will be entitled to receive: (i) your base
salary through the date of termination, (ii) any cash incentive earned and
vested for a previously completed performance period that has not yet been paid
as of the date of termination (payable at the time specified in the applicable
cash incentive arrangement), (iii) your accrued but unpaid vacation (payable in
accordance with the terms of the Company’s vacation policy), and (iv) 3 months
of medical coverage with the same subsidy you are receiving as an active
employee. Other elements are shown below, with detail regarding payment provided
later in this Agreement.

·



Without Cause or for Good Reason:  If the Company terminates your employment
without Cause (as defined in Exhibit A) or you resign your employment for Good
Reason (as defined in Exhibit A), you will be entitled to receive:

﻿

·



Periodic severance payments totaling to one times your annual Base Salary in
effect on the date of your employment termination (with the same timing as
regular salary payments and commencing within 60 days following the date of your
employment termination, subject to the provisions under the heading “Section
409A” below); and,

·



Treatment of all outstanding awards in accordance with the provisions of their
grant agreements.

﻿

·



Without Cause or for CIC Good Reason Post-CIC:  If, within one year following
the date of a change in control (as defined in our Equity Plan), the Company
terminates your employment without Cause or if you resign your employment for
CIC Good Reason (as defined in Exhibit A), or such a termination or resignation
occurs within the six-month period preceding a change in control and is related
to the change in control (in which case you will be deemed to have incurred an
employment termination on the date of the change in control), you will be
entitled to receive the following:

﻿

·



A lump sum severance payment within 60 days following the date of your
employment termination, subject to the provisions under the heading “Section
409A” below, equal to two times the sum of (i) your annual Base Salary in effect
on the date of your employment



Page 1 of 17

 

--------------------------------------------------------------------------------

 

termination (or, if greater, at the time of the material decrease in your Base
Salary that constitutes CIC Good Reason for your resignation), and (ii) your
target cash incentive for the calendar year of your termination of employment
(or, if greater, at the time of the material decrease in your target cash
incentive that constitutes CIC Good Reason for your resignation); and,

·



Treatment of all outstanding awards in accordance with the provisions of their
grant agreements.

﻿

·



Only Incremental Amounts Due.  It is possible that you will terminate employment
prior to the effective date of a change in control and become entitled to
benefits under this Agreement on account of such termination of employment, and
that the termination of employment will subsequently be determined to have
occurred on account of a change in control that occurs after the date of the
employment termination.  In that event, the amounts and benefits to which you
will be entitled under this Agreement upon the occurrence of the change in
control will be the incremental amounts and benefits, if any, that exceed the
comparable amounts and benefits to which you previously became entitled under
this Agreement.

﻿

·



Release Required.  You must sign and not revoke a release of claims agreement
(“Release”) by the applicable deadlines as a condition to receipt of the
severance benefits (other than Base Salary earned through the date of
termination and accrued but unpaid vacation) and you must comply with the
restrictive covenants set out under the
Non-Competition/Non-Solicitation/Non-Disparagement” heading below.  The
applicable deadline for signing the Release shall be 45 or fewer days (as
specified in the Release) and the deadline for revoking the Release shall be
seven or fewer days (as specified in the Release).  If you fail to cure a
material breach one or more of the restrictive covenants set out under the
Non-Competition/Non-Solicitation/Non-Disparagement” heading below with 30 days
of written notice from the Company, you will forfeit any severance benefits that
have not been paid or provided to you, and you must repay to the Company the
amount (or equivalent cash value) of any such severance benefits that have been
paid or provided to you. The Company shall provide the Release to you within
seven days following your termination of employment date. The specific terms of
the Release shall be determined by the Company in its discretion, but it is
intended that it shall provide the Company with at least the protections that
are included in the specimen release attached hereto as Exhibit B and shall (i)
provide for the release all then existing claims against the Company and its
affiliates, shareholders, directors, officers, employees and agents in relation
to claims relating to or arising out of your employment or the Company’s
business, provided, however, that such release shall not bar or prevent you from
responding to any litigation or other proceeding initiated by a released party
and asserting any claim or counterclaim you have in such litigation or other
proceeding as if no such release had been given as to such party, and shall not
bar you from claiming rights that arise under, or that are clearly and expressly
preserved by, this Agreement; and (ii) reaffirm your agreement to the
restrictive covenants set out under the
Non-Competition/Non-Solicitation/Non-Disparagement” heading below.

﻿

·



As detailed further below, the benefits hereunder are designed so that the
payments described above are either exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), or are paid in compliance with
Section 409A and the related Department of Treasury guidance (including but not
limited to the six-month delay for payments to “specified employees” triggered
by separation from service).

 

If you resign your employment without Good Reason or CIC Good Reason or the
Company terminates your employment for Cause, you will be entitled to receive
only the following: (i) your base salary through the date of termination, (ii)
your accrued but unpaid vacation (payable in accordance with the term of the
Company’s vacation policy), and (iii) only if the requirements for a Release
specified above are fully satisfied, any cash incentive earned and vested for a
previously completed performance period that has not yet been paid as of the
date of termination (payable at the time specified in the applicable cash
incentive arrangement).  The Company shall not be obligated to provide any
advance notice to you in the event it terminates your employment for Cause. 

﻿





Page 2 of 17

 

--------------------------------------------------------------------------------

 



Indemnification 

 

While employed pursuant to this Agreement (and subsequently with respect to the
period during which you were so employed), you shall be indemnified by the
Company to the fullest extent permitted by its charter, by-laws or the terms of
any insurance or other indemnity policy applicable to officers or directors of
the Company (including any rights to advances or reimbursement of legal fees
thereunder, but excluding indemnification for any violation of the Company’s
code of conduct or Security and Exchange Commission requirements if it is a
material violation, or if applicable law bars indemnification without regard to
materiality).   The Company's obligation under this paragraph shall survive any
termination of your employment or this Agreement.

﻿

Non-Competition/Non-Solicitation/Non-Disparagement 

 

You acknowledge and recognize the highly competitive nature of the businesses of
the Company and its affiliates and accordingly agree that, while employed by the
Company and for a period of one year following any termination of your
employment with the Company (the “Restricted Period”), you will not, whether on
your own behalf or on behalf of or in conjunction with any person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”),

﻿

·



Directly or indirectly engage in any business that directly or indirectly
competes in any material way with the primary business of the Company; 

﻿

·



Solicit or encourage any employee of the Company or its affiliates to leave the
employment of the Company or its affiliates; or

﻿

·



Hire any such employee who was employed by the Company or its affiliates as of
the date of your termination of employment with the Company or who left the
employment of the Company or its affiliates coincident with, or within one year
prior to or after, the termination of your employment with the Company.

 

You shall not at any time issue any press release or make any public statement
about the Company or any director, officer, employee, successor, parent,
subsidiary or agent or representative of, or attorney to the Company (any of the
foregoing, a “Company Affiliate”) regarding (i) any of the foregoing’s financial
status, business, services, business methods, compliance with laws, or ethics or
otherwise, or (ii) regarding Company personnel, directors, officers, employees,
attorneys, agents, that, in either case, is intended or reasonably likely to
disparage the Company or any Company Affiliate, or otherwise degrade any Company
Affiliate’s reputation in the business, industry or legal community in which any
such Company Affiliate operates, and the Company shall not at any time (either
by official Company action or through a director of the Company or an executive
who is a senior vice president or above) issue any press release or make any
public statement about you or your spouse that is intended or reasonably likely
to disparage your reputation in the business, industry or legal community or
otherwise degrade you or your spouse’s reputation or standing in their
community; provided, that, you and the Company shall be permitted to (a) make
any statement that is required by applicable securities or other laws to be
included in a filing or disclosure document, subject to prior notice to the
other thereof, and (b) defend your or itself against any statement made by the
other party (including those made by any Company Affiliate or by any person
affiliated with you or your spouse) that is intended or reasonably likely to
disparage or otherwise degrade that party’s reputation, but only if there is a
reasonable belief that the statements made in such defense are not false
statements, (c) while employed as an officer of the Company, make any statement
that you determine in good faith is necessary or appropriate to the discharge of
your duties as an officer of the Company, and (d) provide truthful testimony in
any legal proceeding.

 

It is expressly understood and agreed that although you and the Company consider
the restrictions contained in this Agreement to be reasonable, if a final
judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against you, the provisions of this Agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable.  Alternatively, if any court of



Page 3 of 17

 

--------------------------------------------------------------------------------

 

competent jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

You acknowledge and agree that the remedies at law for a breach or threatened
breach of any of the provisions of this Agreement that appear under the
“Non-Competition/Non-Solicitation/Non-Disparagement” heading above would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach.  In recognition of this fact, you agree that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, the Company, without posting any bond, shall be entitled to cease making
any payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.  In addition, in the event of an alleged
breach of this section by the Company, you shall not be required to post a bond
in order to seek equitable relief or any other equitable remedy.

The foregoing provisions of this Agreement under the
“Non-Competition/Non-Solicitation/Non-Disparagement” heading above will survive
the termination of your employment with the Company for any reason. 

 

Arbitration

 

Except for the rights to seek specific performance provided above, any other
dispute arising out of or asserting breach of this Agreement, or any statutory
or common law claim by you relating to your employment under this Agreement or
the termination thereof (including without limitation any tort or discrimination
claim), shall be exclusively resolved by binding statutory arbitration in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association. Such arbitration process shall take place in
Connecticut. A court of competent jurisdiction may enter judgment upon the
arbitrator's award. All costs and expenses of arbitration (including fees and
disbursements of counsel) shall be borne by the respective party incurring such
costs and expenses, unless the arbitrator shall award costs and expenses to the
prevailing party in such arbitration.

 

Amendment 

 

The Compensation Committee of the Board (“Committee”) may amend any term or
provision of this Agreement with 12 months’ advance notice to you.  This
amendment right allows the Committee to ensure that your overall compensation,
the current mix and weighting of compensation components, and the other terms of
your employment are adjusted to reflect all of the relevant factors.  These
factors include, for example, changes in peer group practices, changes in
institutional shareholder expectations, other external factors, and developments
at the Company.  In addition, the Committee shall also have the right to amend
any term or provision of this Agreement, with less than 12-months’ notice, to
the extent that the Committee determines that the change is required by
applicable law and that the time when the change is required does not permit 12
months’ notice.  In this case, the Committee will act reasonably, to the extent
possible, to minimize the change and to hold you harmless in the aggregate.  In
the event that it is necessary to materially reduce compensation on a
Company-wide basis, the Committee is entitled to reduce your compensation on the
same basis as compensation is reduced for other senior executives, with less
than 12-months’ notice.

 

Governing Law    

 

This Agreement will be governed by and construed in accordance with the laws of
the State of Connecticut, without regard to conflicts of laws principles
thereof.

 

﻿

Entire Agreement and Successors    

 

This Agreement contains the entire understanding of the parties with respect to
your potential severance benefits from the Company.  There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein.  In addition, this Agreement supersedes entirely any previous severance
arrangements



Page 4 of 17

 

--------------------------------------------------------------------------------

 

between you and the Company, specifically including but not limited to any
severance benefit provisions (for any type of employment termination) that were
included in any previous agreement between you and the Company. 

 

This Agreement shall inure to the benefit of and be binding upon (i) the Company
and its subsidiaries, and (ii) you and any personal or legal representatives,
executors, administrators, successors, assigns, heirs, distributees, devisees
and legatees. Further, the Company will require any successor (whether, direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company
and any successor to its business and/or assets which is required by this
successor provision to assume and agree to perform this Agreement or which
otherwise assumes and agrees to perform this Agreement; provided, however, in
the event that any successor, as described above, agrees to assume this
Agreement in accordance with the preceding sentence, as of the date such
successor so assumes this Agreement, the Company shall cease to be liable for
any of the obligations contained in this Agreement.

Withholding Taxes 

The Company may withhold from any amount payable under this Agreement such
Federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

Section 409A 

This Agreement will be construed and administered to preserve the exemption from
Section 409A of the Code, and the Department of Treasury guidance thereunder
(collectively, “Section 409A”) of each payment pursuant to this Agreement that
qualifies as a short-term deferral under Section 409A or otherwise qualifies for
exemption from Section 409A.  With respect to any other amounts payable pursuant
to this Agreement that are subject to Section 409A, it is intended, and this
Agreement will be so construed, that any such amounts and the Company’s and your
exercise of authority or discretion under this Agreement will comply with the
provisions of Section 409A, so as not to subject you to the payment of interest
and additional tax that may be imposed under Section 409A.  For this purpose,
and except as otherwise provided below under this heading, each payment of
continued Base Salary under this Agreement shall be paid at regular intervals in
accordance with the Company’s standard payroll practices for the payment of base
salary to executives, and each such payment and each payment of any other
amounts shall be deemed a separate payment for purposes of Section 409A.

﻿

Accordingly, each payment of continued Base Salary severance pay and any single
lump payment of severance pay that is payable and paid by March 15th of the year
following your termination of employment (or in the case of payments related to
a change in control, March 15th of the year following the later of your
termination date or the date of the change in control) is intended to be exempt
from Section 409A as a short-term deferral. Any remaining continued Base Salary
severance pay shall comply with the Section 409A payment rules.  For this
purpose, the Section 409A payment rules require that, when this Agreement
provides for payment upon your termination of employment, (i) this Agreement
shall be understood to require payment upon your “separation from service”
within the meaning of Section 409A, and (ii) if you are a “specified employee”
on the date of your termination of employment, any payment due within the first
six months after such termination of employment will be paid on the first
business day after six months following such termination of employment or, if
earlier, the date of your death.  The group of “specified employees” shall be
determined in accordance with the Company’s then generally applicable rules for
determining specified employees in accordance with Section 409A.  Otherwise,
such payments shall comply by being paid at the regular payment interval, as
scheduled. 

﻿

Similarly, all equity awards subject to this Agreement that may be exempt from
Section 409A shall be exempt, and to the extent not exempt shall be paid in
accordance with Section 409A based on the terms of the applicable award
agreements and the Equity Plan. 

﻿

To the extent necessary to comply with Section 409A, in no event may you,
directly or indirectly, designate the taxable year of payment; in particular, to
the extent necessary to comply with Section 409A, for any payment under this
Agreement that is conditioned upon you executing and not revoking a



Page 5 of 17

 

--------------------------------------------------------------------------------

 

Release. If the 60-day payment period for such payment begins in one taxable
year and ends in the next taxable year (or a payment could otherwise vary
between one taxable year and the next based on when you execute and do not
revoke a release, or when you take any other required action), the payment will
be made in the later taxable year.

﻿

To the extent necessary to comply with Section 409A, a change in control will be
deemed to have occurred only if the event also constitutes a change in the
effective ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company within the
meaning of Treasury Regulation section 1.409A-3(i)(5). If you commence severance
benefits in the form of installments and subsequently your employment
termination is determined to have occurred on account of a change of control as
specified above, then (i) severance benefits payable to you subsequent to such
change in control shall be considered nonqualified deferred compensation subject
to Section 409A to the extent that the comparable benefits to which you were
entitled prior to the occurrence of the change in control were considered
nonqualified deferred compensation (the “Non-Exempt Payments”), and (ii) if the
change in control does not constitute a change in the effective ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company within the meaning of Treasury Regulation
section 1.409A-3(i)(5), such Non-Exempt Payments shall be paid in the form of
installments pursuant to the same schedule applicable to the comparable benefits
to which you were entitled prior to the occurrence of the change in control; any
incremental benefits to which you become entitled that exceed the comparable
benefits to which you were entitled prior to the occurrence of the change in
control shall be paid as a lump sum as specified above and are intended to be
exempt from Section 409A as short-term deferrals within the meaning of the final
regulations under Section 409A.

﻿

To the extent that any expense reimbursement provided for by this Agreement does
not qualify for exclusion from Federal income taxation, the Company will make
the reimbursement only if you incur the corresponding expense during your
employment with the Company and submit the request for reimbursement to the
Company no later than three months prior to the last day of the calendar year
following the calendar year in which you incur the expense so that the Company
can make the reimbursement on or before the last day of the calendar year
following the calendar year in which you incur the expense; the amount of
expenses eligible for reimbursement during a calendar year will not affect the
amount of expenses eligible for reimbursement in another calendar year; and your
right to reimbursement is not subject to liquidation or exchange for another
benefit from the Company.

 

﻿

Acknowledgment and Acceptance

Please do not hesitate to contact me with any questions regarding this Severance
Agreement. To acknowledge your acceptance of this program, please sign the
bottom of this Agreement and email a complete scanned copy back to me directly,
which you agree is valid and binding just like the signed original.

Sincerely,


/s/ Elisa Bannon-Jones


 

Elisa Bannon-Jones

Chief Human Resources Officer

Frontier Communications Corporation





Page 6 of 17

 

--------------------------------------------------------------------------------

 



Acceptance

By signing below, I hereby agree to the provisions of this Agreement.  I
understand that I will not have a contract of employment with the Company for a
specified period of time.  I further agree to abide by policies and procedures
established by the Company.

 

_______________________________________________            ___________________   

[Name]    Date

﻿





Page 7 of 17

 

--------------------------------------------------------------------------------

 



﻿

Exhibit A

The following are definitions for purposes of this Agreement.

“Base Salary” means your annual base salary in effect on your termination of
employment date.

﻿

“Cause” means your:

  

·



Willful and continued failure (other than as a result of physical or mental
illness or injury) to perform your material duties to the Company or its
subsidiaries which continues beyond 10 days after a written demand for
substantial performance is delivered to you by the Company, which demand shall
identify and describe such failure with sufficient specificity to allow you to
respond;

﻿

·



Willful or intentional conduct that causes material and demonstrable injury,
monetarily or otherwise, to the Company;

﻿

·



Conviction of, or a plea of guilty or nolo contendere to, a crime constituting a
felony under the laws of the United States or any state thereof, or a
misdemeanor involving moral turpitude; or

﻿

·



Material Misconduct (as defined below), subject to reasonable notice and
opportunity to cure (if curable, without being inconsistent with the interests
of the Company, as reasonably determined in good faith by the Committee).

﻿

“Misconduct” means any of the following, as determined by the Committee in good
faith:

·



Violating any agreement between the Company and you, including but not limited
to a violation relating to the disclosure of confidential information or trade
secrets, the solicitation of employees, customers, suppliers, licensors or
contractors, or the performance of competitive services;

·



Competing with the company by working for, managing, operating, controlling or
participating in the ownership, operation or control of, any company or entity
which provides telephone, Internet or video products or services,

·



Violating the Company’s Code of Business Conduct and Ethics;

·



Making, or causing or attempting to cause any other person to make, any
statement (whether written, oral or electronic), or conveying any information
about the Company which is disparaging or which in any way reflects negatively
upon the Company, unless required by law or pursuant to a Company policy;

·



Improperly disclosing or otherwise misusing any confidential information
regarding the Company;

·



Unlawful trading in the Company’s securities or of another company based on
information gained as a result of your employment or other relationship with the
Company;

·



Engaging in any act which is considered to be contrary to the best interests of
the Company, including but not limited to recruiting or soliciting employees of
the Company; 

·



Commission of a felony or other serious crime; or

·



Engaging in any activity which constitutes gross misconduct including, but not
limited to, sexual harassment.

﻿

“Good Reason” means: 

 

·



The material failure of the Company to pay or cause to be paid your Base Salary
or  annual cash incentive;

﻿

·



Any substantial and continuing diminution in your position, authority or
responsibilities in effect immediately prior to such diminution, including a
requirement that you report to a corporate officer or an employee instead of
reporting directly to the Board;

﻿



Page 8 of 17

 

--------------------------------------------------------------------------------

 

·



A relocation of your principal office location of more than 50 miles from the
Company’s Norwalk, Connecticut headquarters or a relocation of your principal
office location of a shorter distance that the Committee determines causes you
material hardship; or

﻿

·



A material decrease by the Company of your Base Salary or target annual cash
incentive in effect immediately prior to such decrease that is sufficient to be
treated as an involuntary termination under Treasury Regulation § 1.409A-1(n)(2)
(other than a decrease pursuant to an amendment that does not require 12-months’
notice).

﻿

In addition to the above definition of “Good Reason”, for the purposes of “CIC
Good Reason”, the following conditions shall also be conditions that constitute
“Good Reason”:

﻿

·



A material decrease in your aggregate employee benefits that is sufficient to be
treated as an involuntary termination under Treasury Regulation §
1.409A-1(n)(2);

﻿

·



A material diminution in your reporting relationships, duties or
responsibilities, including, without limitation, ceasing to be a chief executive
officer who reports directly to the board of directors of a public company; or

﻿

·



A successor to the Company failing to expressly assume this severance pay
arrangement.

﻿

Notwithstanding the foregoing, in connection with a resignation for either “Good
Reason” or “CIC Good Reason”, your resignation will only qualify as being for
“Good Reason” or for “CIC Good Reason” (as applicable) if:

﻿

·



Within 90 days after you first know (or should have known) of the initial
existence of a condition listed above (a “Qualifying Condition”), you provide
notice to the Committee of the existence of a supposedly Qualifying Condition
and the related circumstances that you believe cause it to qualify under the
provisions above, and

·



Within 30 days after such notice the Company does not remedy the Qualifying
Condition, and

·



Your termination of employment date occurs within 6 months after the initial
existence of the Qualifying Condition.

﻿





Page 9 of 17

 

--------------------------------------------------------------------------------

 



Exhibit B

﻿

Form of General Release Agreement


THIS GENERAL RELEASE AGREEMENT (this “Release Agreement”) is entered into by and
between [Name] (“Executive”) and Frontier Communications Corporation, and its
subsidiary and affiliate corporations (collectively, the “Company”), with
reference to the following facts:

1.



Payment Contingent upon Release. 

          Executive understands that the Company’s obligation to make the
payments provided for in the [Agreement], dated as of [date] (the “Letter
Agreement”), by and between Executive and the Company, is conditioned upon
Executive’s execution of this Release Agreement within [21][45] days after the
date on which Executive’s employment terminates (the “Separation Date”) and
non-revocation of this Release Agreement in accordance with the terms hereof.

2.



General Releases.

           In consideration of the Company’s execution of this Release Agreement
and of the payments and benefits provided for in the Letter Agreement, which
Executive acknowledges is adequate consideration, Executive, on behalf of
Executive’s heirs, successors, assigns, executors, and representatives of any
kind, releases and forever discharges the Company, its subsidiaries, affiliates,
and divisions, and all their past, present, and future employees, directors,
officers, agents, stockholders, insurers, attorneys, employee benefit plans and
plan fiduciaries, executors, successors, assigns, and other representatives of
any kind in their capacities as such (referred to in this Release Agreement
collectively as “Released Parties”) from any and all claims, charges, demands,
liabilities, or causes of action of any kind, known or unknown, arising through
the date Executive executes this Release Agreement, including, but not limited
to, any claims, liabilities, or causes of action of any kind arising in
connection with Executive’s employment or termination of employment with the
Company. Executive also releases and waives any claim or right to further
compensation, benefits, damages, penalties, attorneys’ fees, costs, or expenses
of any kind from the Company or any of the other Released Parties, except that
nothing in this Release Agreement shall affect any rights Executive may have
under:  (i) this Release Agreement; (ii) any funded retirement or 401(k) plan of
the Company; or (iii) the Letter Agreement. Without limitation, Executive waives
any right or claim to reinstatement of Executive’s employment with the Company,
although Executive may be reemployed by mutual agreement of the parties hereto.
The claims that Executive is releasing include, but are not limited to: claims
for wrongful discharge; constructive discharge; breach of contract; tortious
interference with contract; unlawful terms and conditions of employment;
retaliation; defamation; invasion of privacy; unlawful conspiracy;
discrimination and/or harassment, including any discrimination and/or harassment
claim arising under the Age Discrimination In Employment Act of 1967, 29 U.S.C.
§621 et seq. (“ADEA”); Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§2000e et seq.; the Federal Rehabilitation Act of 1973, 29 U.S.C. §701 et seq.;
the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq.; the
Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.; the Fair Labor
Standards Act of 1938, 29 U.S.C. §201 et seq.; the Equal Pay Act of 1963, 29
U.S.C. §206(d) et seq.; the Employee Retirement Income Security Act of 1974, 29
U.S.C. §301 et seq.; the Worker Adjustment and Retraining Notification Act, 29
U.S.C. §2101 et seq.; the Connecticut Human Rights & Opportunities Law, Conn.
Gen. Stat. § 46a-60 et seq.; Connecticut Wage and Hour Laws, the Connecticut
Wage



Page 10 of 17

 

--------------------------------------------------------------------------------

 

Payment Law, Conn. Gen. Stat. §§ 31-71a et seq.; and the Connecticut Family and
Medical Leave Act, Conn. Gen. Stat. §§ 31-51kk et seq., all as amended; any
other federal, state, or local constitutional provision, statute, executive
order, and/or ordinance relating to employment, or other civil rights
violations; and, except as expressly set forth in the Letter Agreement, any
claim for any severance and/or other benefits, any bonus for any year; any
rights or benefits under the Company’s long-term incentive programs, including,
without limitation, all shares of unvested restricted stock and all performance
shares that would or might, absent Executive’s termination, have vested or
become issuable to Executive at dates after the Separation Date; and any other
claims whether based on contract or tort.

         Executive hereby expressly waives any rights Executive may have under
any statute or common law principle concerning the release of claims and
potential claims that Executive does not know or suspect to exist in Executive’s
favor at the time of executing this Release Agreement, which if known to
Executive must or might have materially affected Executive’s settlement with the
Company. Furthermore, Executive acknowledges that Executive intends these
consequences even as to claims for damages that may exist as of the date of this
Release Agreement but which Executive does not know exist, and which, if known,
would materially affect Executive’s decision to execute this Release Agreement,
regardless of whether Executive’s lack of knowledge is the result of ignorance,
oversight, error, negligence, or any other cause. Executive acknowledges that if
any fact with respect to any matter covered by the Release Agreement is later
found to be other than or different from the facts now believed by Executive to
be true, the Release Agreement will be and remain in effect, notwithstanding
such different facts.

3.



No Other Proceedings.  

           The Executive represents and covenants that Executive has not and
will not file or join in any action, charge, claim, complaint, lawsuit, or
proceeding of any kind against the Company or any of the other Released Parties
(other than pursuing a claim for unemployment compensation benefits to which
Executive may be entitled) with respect to any claim that is released in this
Release Agreement, including any matter arising out of or in connection with
Executive’s employment with the Company or the termination of that employment.
The Executive covenants and agrees that this Section 3 may be raised as a
complete bar to any such action, charge, claim, complaint, lawsuit, or
proceeding.

            Should Executive file or join (or have filed or have joined) in any
action, claim, complaint, lawsuit, or proceeding of any kind against the Company
or any of the other Released Parties, based on any claim that Executive has
released, or should such an action, claim, complaint, lawsuit, or proceeding be
filed on Executive’s behalf, Executive agrees to withdraw, dismiss, or cause to
be withdrawn or dismissed, with prejudice, any such action, claim, complaint,
lawsuit, or proceeding of any kind that is pending in any federal, state, or
local agency or court. If Executive breaks this promise and files or joins (or
has filed or has joined) in any action, claim, complaint, lawsuit, or proceeding
based on any claim that Executive has released, then Executive will pay for all
costs the Company or any of the other Released Parties incurs in defending
against Executive’s claim, including reasonable attorneys’ fees, unless
prohibited by law.

              For the avoidance of doubt, this Release Agreement does not affect
or limit any claims that, under controlling law, may not be released by private
agreement, including, without limitation, (i) any claims under workers’
compensation laws; or (ii) the right to file a charge with



Page 11 of 17

 

--------------------------------------------------------------------------------

 

the Equal Employment Opportunity Commission (“EEOC”) or similar state or local
agency, or with the National Labor Relations Board, or to provide information to
or assist such agency in any proceeding; provided,  however, that Executive
agrees that by signing this Release Agreement, Executive specifically waives
Executive’s right to recover any damages or other relief in any claim or suit
brought by or through the EEOC or any other state or local agency under
Title VII of the Civil Rights Act of 1964, the American with Disabilities Act,
or any other federal, state, or local discrimination law, regardless of whether
such claim or suit is brought by Executive or on Executive’s behalf, except
where prohibited by law. In addition, nothing in this Release Agreement is
intended to prohibit Executive from reporting possible violations of federal law
or regulation to any governmental agency or entity, including, but not limited
to, the Department of Justice, the Securities and Exchange Commission, Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Executive does
not need the prior authorization of the Company to make any such reports or
disclosures, nor is Executive required to notify the Company that the Service
Provider has made such reports or disclosures.

             Additionally, nothing in this Release Agreement shall limit or
restrict Executive’s right under the ADEA to challenge the validity of this
Release Agreement in a court of law. However, Executive nevertheless understands
that in any suit brought solely under the ADEA, Executive will not be entitled
to any damages or other relief unless this Release Agreement and the waivers
contained in it were deemed to be unlawful or otherwise invalid.

4.



No Sale of Claim.  

           Executive represents that Executive has not given or sold any portion
of any claim discussed in this Release Agreement to anyone else.

5.



Cooperation.  

            From and after the Separation Date, Executive agrees to reasonably
cooperate with the Company and its financial and legal advisors when and as the
Company requests in connection with any claims, investigations, or other
proceedings involving the Company with respect to matters occurring while
Executive was employed by the Company; provided,  however, that Executive shall
have no such obligation with respect to claims, investigations, or other
proceedings commenced after the second anniversary of the Separation Date.
Executive shall receive no additional compensation for rendering such services
pursuant to this Section 5; however, the Company will reimburse Executive at
Executive’s then-prevailing hourly rate for the time expended by Executive in
rendering such services, and for reasonable expenses incurred in connection with
such cooperation.

6.



Effect of Breach. 

           If Executive breaches any of Executive’s promises or obligations
contained in the Letter Agreement or this Release Agreement, then the Company
has the right to immediately stop making the payments described in the Letter
Agreement and to seek repayment of payments already made pursuant to the Letter
Agreement (except to the extent, if any, prohibited by applicable law). If the
Company exercises its rights under this Section 6 to stop making the payments
described in the Letter Agreement, then Executive will continue to be obligated
to comply with all Executive’s promises and obligations contained in the Letter
Agreement and in this Release Agreement. Additionally, if the Company exercises
its rights under this Section 6 to



Page 12 of 17

 

--------------------------------------------------------------------------------

 

stop making the payments described in the Letter Agreement, then the Company
will also have the right to pursue all additional rights it has against
Executive pursuant to the Letter Agreement or this Release Agreement, as well as
any and all other legal rights it may have against Executive for breaching any
of Executive’s promises or obligations in the Letter Agreement or this Release
Agreement.

7.



Arbitration.  

          The parties agree that any disputes regarding any rights or
obligations pursuant to the Letter Agreement or this Release Agreement shall be
resolved by final and binding arbitration pursuant to the Employment Rules of
the American Arbitration Association, except that the Company may seek
injunctive relief to enforce any restrictive covenants in the Letter Agreement
or this Release Agreement in any court of competent jurisdiction. Any
arbitration hearing must be conducted in Fairfield County, Connecticut, and
shall be a confidential and private proceeding.

8.



Enforcement.  

           If any arbitrator or court of competent jurisdiction determines that
Executive or the Company has violated any of Executive’s or the Company’s
respective promises or obligations contained in the Letter Agreement or this
Release Agreement, then the injured party shall be entitled to recover, in
addition to its damages, all costs and expenses incurred in its enforcement
efforts, including actual attorneys’ fees, from the violating party. In
addition, the parties acknowledge and agree that a breach by a party of any of
its promises or obligations contained in the Letter Agreement or this Release
Agreement shall cause the other party irreparable harm and that the other party
and its affiliates shall be entitled to seek injunctive relief, in addition to
damages, for any such breach.

9.



Taxes.

          The Executive recognizes that the payments and benefits provided under
the Letter Agreement or this Release Agreement will result in taxable income to
Executive that the Company will report to appropriate taxing authorities. The
Company shall have the right to deduct from any payment made under the Letter
Agreement or this Release Agreement any federal, state, local, or other income,
employment, Social Security, Medicare, or other taxes it determines are required
by law to be withheld with respect to such payments and benefits, as well as any
applicable payroll deductions.

10.



Consultation with Counsel.  

           Executive acknowledges that executive has been advised, in this
writing, to consult with an attorney of executive’s choice prior to signing this
release agreement and that executive has signed this release agreement
knowingly, voluntarily, and freely, and with such counsel (if any) as executive
deemed appropriate. Executive understands, however, that whether or not to
consult with an attorney is Executive’s decision. Executive agrees that, except
as set forth in the paragraph entitled “Indemnification” under the Letter
Agreement, the Company shall not be required to pay any of Executive’s
attorneys’ fees in this or any related matter or lawsuit, now or later, and that
the amounts payable under the Letter Agreement and this Release Agreement are in
full and complete payment of all matters between Executive and the Company,
including, without limitation, attorneys’ fees and costs.



Page 13 of 17

 

--------------------------------------------------------------------------------

 

11.



Right to Revoke Release Agreement.  

          Executive acknowledges that executive has been provided with a period
of [21][45] days in which to consider whether or not to enter into this release
agreement. Executive further acknowledges that executive has been advised of
executive’s right to revoke this release agreement during the seven-day period
following execution of this release agreement (the “revocation period”). To
revoke, executive must give the company written notice of executive’s revocation
within the seven-day revocation period. Any revocation must state “I hereby
revoke my acceptance of my Release Agreement.” The revocation must be personally
delivered or mailed to the Company representative noted in Section 15 and
received by such Company representative prior to the expiration of the
Revocation Period. If the last day of the Revocation Period is a Saturday,
Sunday, or legal holiday in Connecticut, then the Revocation Period shall not
expire until the next following day that is not a Saturday, Sunday, or legal
holiday. This Release Agreement shall not become effective or enforceable, and
the consideration described in the Letter Agreement shall not be payable, until
the Revocation Period has expired without such revocation having been given.

12.



Effective Date of Release Agreement.  

           This Release Agreement becomes effective on the day immediately
following the day on which the Revocation Period ends; provided that Executive
has not revoked this Release Agreement pursuant to Section 11. After Executive
signs and dates the Release Agreement, Executive must return the Release
Agreement to the Company representative noted in Section 15.

13.



No Reliance.  

          The parties acknowledge that they execute this Release Agreement in
reliance on their own personal knowledge, and are not relying on any
representation or promise made by any other party that is not contained in this
Release Agreement.

14.



Entire Agreement.  

           This Release Agreement contains the entire agreement between the
parties concerning the subject matter of this Release Agreement and supersedes
all prior negotiations, agreements, or understandings between the parties,
except that any obligations of Executive to the Company under the Letter
Agreement shall survive the execution of this Release Agreement and continue in
full force and effect. No promises or oral or written statements have been made
to Executive other than those in the Letter Agreement and this Release
Agreement. If any portion of this Release Agreement is found to be
unenforceable, all other portions that can be separated from it, or
appropriately limited in scope, shall remain fully valid and enforceable.
Executive agrees that the Company is entitled to cease severance payments and
any other benefit set forth in the Letter Agreement or this Release Agreement,
and recover its prior payment of the same if an arbitrator or court of competent
jurisdiction determines that any portion of the release contained in this
Release Agreement is unenforceable.

15.



Notice.  

           Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following



Page 14 of 17

 

--------------------------------------------------------------------------------

 

mailing via Federal Express or similar overnight courier service. In the case of
Executive, mailed notices shall be addressed to Executive at Executive’s home
address that the Company has on file for Executive. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Chief Financial Officer and Chief
Legal Officer. Any party may serve process in any matter relating to this
Release Agreement in the same manner.

16.



Governing Law.  

           This Release Agreement shall be governed by the substantive laws of
the State of Connecticut without regard to conflicts of law principles.

17.



Counterpart Signatures.  

           If the Company and Executive sign this Release Agreement in
counterparts, each will be deemed the original but all counterparts taken
together will constitute one instrument.

18.



Headings.  

           All descriptive headings of sections in this Release Agreement are
intended solely for convenience, and no provision of this Release Agreement is
to be construed by reference to any such heading.

19.



Inducement.  

           To induce the Company to provide Executive the consideration recited
in the Letter Agreement or this Release Agreement, Executive voluntarily
executes this Release Agreement, acknowledges that the only consideration for
executing this Release Agreement is that recited in the Letter Agreement or this
Release Agreement, and that no other promise, inducement, threat, agreement, or
understanding of any kind has been made by anyone to cause Executive to execute
this Release Agreement. Executive acknowledges and agrees that the consideration
recited in this Release Agreement is more than the Company is required to
deliver under its policies and procedures, and that any additional consideration
is delivered in consideration for Executive signing this Release Agreement.

Executive agrees that executive has read and understands this release agreement,
including the release of claims, and fully understands its terms.

Executive understands this release agreement contains a final release of all
known and unknown claims and that executive can make no further claim of any
kind against the company or any of the other released parties arising out of
actions occurring through the date executive executes this release agreement.

Executive acknowledges that executive has been advised to consult with an
attorney prior to signing this release agreement and has had an opportunity to
review this release agreement with an attorney.

Executive acknowledges that executive is entering into this release agreement
knowingly and voluntarily and without any coercion.





Page 15 of 17

 

--------------------------------------------------------------------------------

 

Executive further acknowledges that executive has had [21][45] days to consider
this release agreement. If executive signs this release agreement prior to the
expiration of the [21][45] days, executive agrees that executive does so
voluntarily and of executive’s own free will.

(signature page follows)

 

Page 16 of 17

 

--------------------------------------------------------------------------------

 

Picture 2 [ftr-20190630xex10_3g001.jpg]

﻿

In witness whereof, each of the parties has executed this Release Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
set forth below.

FRONTIER COMMUNICATIONS CORPORATION

﻿

By: ________________________________
      Name:
      Title:

﻿

Date: _______________________________

﻿

EXECUTIVE

﻿

____________________________________
[Name of Executive]

﻿

Date: _______________________________

﻿



Page 17 of 17

 

--------------------------------------------------------------------------------